Title: To Thomas Jefferson from Stephen Cathalan, Jr., 22 April 1805
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                  
                     My most Respected Dear Sir!
                     Marseilles the 22d. april 1805
                  
                  I Beg Leave to allow me to address you my warmest & most Sincere Congratulations on your Réelection to the Eminent Charge of President of the United States of America; it was indeed a Reward dûe to your Long, Continued past Services, in the Sundry Stations, Which So honorably you had filled during so many years, with no other Ambition, than the Prosperity and wellfare of the United States, & your fellow Citizens;
                  They had already felt the advantages bèstowed on them and to the United States (to which Louisiana has been Joined) in the four years past of your First Presidency, in which you have proved to all the world, that a Man placed at the head of a Government, may acquire a more Solid & lasting Glory, by an Economic & Fatherly Administration in the Interior, & in Settling the differences with other Nations, by Treaties Grounded on Justice and mutual Interest, than by Wars and Conquests.
                  Could the Electors make a better Choice, than to Continue to Put at their head, the Same, who wants four and Probably Eight Years more, to Perfectionate and Compleat the Great Objects, he has already Laid the foundations? & who Could better execute & Carry to a Perfection Such Vast Plans, than the Author himself?
                  The (but Few) Dissenters of the General oppinion, Soon will be convinced that their own Interest is to Join by a Sincere Reûnion, the Great Majority of the People to Support Strengthen & Bless you as the best Safe keeper of the Constitutional Government.
                  it is then the Whole Body of the Nation of America, which is to be Congratulated, for having Continued you as President!
                  May my Services Continue to be agreable to you, Sir,! I will encrease my best endeavours, in fullfilling the Duties of the office you have Confided me, with, as much as it will lay in my Power;
                  begging the Allmighty to Preserve many years your Precious Days!
                  I have the honor to be always at your Commands & with Great Respect
                  Sir Your most obedient humble & Devoted Servant
                  
                     Stephen Cathalan Jun.
                  
               